Citation Nr: 1045168	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected postoperative scar of the right knee prior to January 
14, 2008, and 10 percent thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of status post open anterior cruciate 
ligament reconstruction and status post arthroscopic partial 
meniscectomy and debridement of the right knee with degenerative 
disc disease.  

3.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus prior to February 8, 2005, and 10 
percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision.  

In January 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.  A copy of the hearing 
transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that additional development is needed prior to a Board 
adjudication of the appeal.  

At the January 2010 Board hearing, the Veteran testified that his 
right knee scar, right knee postoperative residuals and bilateral 
pes planus had increased in their severity since his last VA 
examination in January 2008.  See Transcript "Tr." at 3-16.  
The Veteran testified that he experiences functional loss of the 
right knee due to pain from the scar.  Id. at 3-4.  He also 
specifically testified that his right knee postoperative 
residuals had worsened since the January 2008 VA examination, 
particularly with regard to instability and flare-ups.  Id. at 9-
10.  Finally, the Veteran indicated that he experiences severe 
swelling and calluses due to pes planus, which was not reflected 
on prior examination reports.  Id. at 16.  The Board notes that 
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In light of the foregoing testimony, the Board finds 
that an additional VA examination is necessary prior to appellate 
adjudication of these issues.

A review of the record also reveals that the most recent VA 
treatment records for the Veteran are dated in March 2009.  As VA 
treatment records are constructively of record, updated records 
must be secured and associated with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment 
records dated since March 2009 that have 
not yet been associated with the claims 
file.

2.  The Veteran should then be scheduled 
for a VA examination, preferably by an 
examiner who has not previously examined 
the Veteran, to determine the current 
nature and extent of his service-
connected (1) right knee scar, (2) right 
knee postoperative residuals, and (3) 
bilateral pes planus.  The claims file 
must be reviewed in conjunction with the 
examination.  All testing deemed 
necessary must be conducted and results 
reported in detail, including range of 
motion studies of the right knee and 
bilateral feet.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should provide a complete rationale for 
any opinions provided.

The examination report should include 
specific responses to the following 
medical questions:

a.  Is there evidence of right knee 
instability or subluxation?

b.  Does the right knee scar cause any 
loss of function in the right knee?

c.  Is the Veteran's pes planus best 
characterized as "mild" (symptoms 
relieved by built-up shoe or arch 
support); "moderate" (weight-bearing 
line over or medial to great toe, inward 
bowing of the tendo achillis, pain on 
manipulation and use of the feet); 
"severe" (objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities); or 
"pronounced" (marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances)?
3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and 
legal authority.  If any benefit remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


